Court of Appeals of
the State of Georgia

                                         ATLANTA,____________________
                                                  March 04, 2022

The Court of Appeals hereby passes the following order:

A22E0032. TRIBBLE v. THE STATE.

      Thomas Tribble has filed an emergency motion for an extension of time in
which to file his application for discretionary review. On February 2, 2022, the
Superior Court of Gwinnett County issued an order revoking the balance of Tribble’s
probation. Tribble, who is proceeding pro se, seeks an additional 30 days in which to
file his application for discretionary review. See OCGA § 5-6-35 (a) (5) (“[a]ppeals
from orders revoking probation” are subject to the discretionary appeals procedure).
      Courtof AppealsRule 40(b) authorizes this Court to grant emergency motions
“[i]n the exercise of its inherent power.” Pursuant to Rule 16 (c), “[r]equests for
extensions of time to file discretionary applications must be directed to this Court
and should be filed pursuant to Rule 40 (b), Emergency Motions.” See also Rule 31
(i) (“[n]o extensions of time will be granted to file a discretionary application unless
a motion for extension is filed on or before the application due date”).
      Tribble’s emergency motion for an extension of time in which to file an
application for discretionary review, having been filed in accordance with this
Court’s rules and in the exercise of our discretion, is hereby GRANTED until
April 4, 2022.


                                        Court of Appeals of the State of Georgia
                                        Clerk’sOffice,Atlanta,___________________
                                                                03/04/2022
                                        _
        I certify that the above is a true extract from the
minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                   , Clerk.